FILED
                             NOT FOR PUBLICATION                            APR 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM CECIL THORNTON,                           No. 11-55108

               Plaintiff - Appellant,             D.C. No. 3:10-cv-01677-LAB-
                                                  BGS
  v.

GEORGE A. NEOTTI; et al.,                         MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       California state prisoner William Cecil Thornton appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of

access to courts. We have jurisdiction under 28 U.S.C. § 1291. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the district court’s dismissal for failure to state a claim under 28 U.S.C.

§§ 1915A or 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

affirm.

      The district court properly dismissed Thornton’s access to courts claim

because he failed to allege any facts to establish that he has been hindered from

pursuing a nonfrivolous claim. See Christopher v. Harbury, 536 U.S. 403, 415-16

(2002) (underlying claim must be “described well enough to apply the

‘nonfrivolous’ test”); Lewis v. Casey, 518 U.S. 343, 348-49, 353 (1996) (to state an

access to courts claim, inmate must “demonstrate that a nonfrivolous legal claim

had been frustrated or was being impeded”).

      The district court properly dismissed Thornton’s claims concerning the

handling of his grievances because he has not stated a legitimate claim of

entitlement to grievance procedures. See Mann v. Adams, 855 F.2d 639, 640 (9th

Cir. 1988) (order).

      Thornton’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                       11-55108